Citation Nr: 1546011	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  14-04 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to January 1972. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.  

In March 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.


FINDING OF FACT

The most probative evidence weighs against a finding that the Veteran's currently diagnosed lumbar spine disability is related to any aspect of his military service.


CONCLUSION OF LAW

The criteria for service connection for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The Veteran was not provided a notification letter that addressed his current claim.  The Board notes, however, that in connection with previous claims, he received a letter dated in March 2012 that explained the principles involved in establishing claims for service connection.  In addition, the Veteran has expressed an understanding of the principles involved, inasmuch as he has gathered evidence to support the claim and has advanced supportive argument as well.  Further, in the January 2014 statement of the case, the RO provided copies of VA regulations concerning the agency's duty to assist, as well as the principles relating to service connection.  Considering all these factors, a remand to allow the RO to issue another notification would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

More specifically regarding whether such notice was prejudicial to the Veteran's claim, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has previously held that any notice error was presumed prejudicial and must result in reversal unless VA showed that the error did not affect the essential fairness of the adjudication by demonstrating that the essential purpose of the notice was not frustrated.  Sanders v. Nicholson, 487 F.3d 881, 889 (2007).  However, the United States Supreme Court reversed that decision based on a finding that the Federal Circuit's framework for harmless-error analysis was too rigid and placed an unreasonable evidentiary burden upon VA.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  The Supreme Court held that a mandatory presumption of prejudicial error in every instance of defective notice was inappropriate and that determinations concerning harmless error should be made on a case-by-case basis.  Id. 

In the instant case, neither the Veteran nor his representative has identified any deficiency in notice which would compromise a fair adjudication of the claim.  Nevertheless, the Board has considered whether the defective notice provided to the Veteran resulted in prejudicial error. 

In this regard, the Board observes that, although the Supreme Court reversed the presumptive prejudice framework set forth in Sanders, it did not find fault with the analysis for determining whether a VCAA notice error affected the essential fairness of the adjudication.  Accordingly, where there is a defect in the content of VCAA notice, it may be established that such error did not affect the essential fairness of the adjudication by showing that the essential purpose of the notice was not frustrated.  See Sanders at 889.  Such a showing may be made by demonstrating, for example, (1) that the claimant had actual knowledge of what was necessary to substantiate the claim and that the claim was otherwise properly developed, (2) that a reasonable person could be expected to understand from the notice what was needed to substantiate the claim, or (3) that the benefit could not be awarded as a matter of law.  Id. 

In this case, the evidence of record reflects that a reasonable person could have been expected to understand what was needed to support the aspects of the Veteran's claim based on notice that was provided to him during the course of his appeal, to specifically include the notice and discussion contained in the statement of the case. 

For the foregoing reasons, the Board finds that VA's failure to provide the Veteran with adequate VCAA notice did not affect the essential fairness of the adjudication of his claim and, therefore, such error is harmless.  Accordingly, the Board finds that VA has satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

The duty to assist has also been satisfied.  The Veteran's service treatment records, post-service medical records and lay statements from the Veteran are in the claims file and were reviewed in connection with his claim.  The Veteran has not identified any additional outstanding evidence in this matter that could be used to substantiate his service connection claim.

In December 2013, the Veteran was afforded a VA examination which is adequate to decide the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet. App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309(a), including arthritis, the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within one year from the date of separation from service. 

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

The Veteran is seeking service connection for a lumbar spine condition he claims he first sustained during active duty service.  In an August 2013 statement, the Veteran stated he was driving an armored personnel carrier when he hit a mine which destroyed the vehicle and threw him from the driver's seat.  He contends that he has had back problems since service.

A review of the Veteran's service treatment records does not indicate any complaints, treatment, or diagnoses related to a back or neck condition.  The Veteran's April 1970 pre-inductee and September 1971 separation examination reports both reflected normal clinical findings for his spine.  A May 1971 Report of Medical Examination also reflected normal clinical findings for the Veteran's spine.  In April 1970 and May 1971 Reports of Medical History, the Veteran denied having a history of back trouble of any kind.

Post-service private and VA treatment records include a January 2003 private radiographic report which found the Veteran had moderately advanced L2-L3 degenerative disc disease with more moderate changes noted throughout the remaining lumbar spine.  The Veteran was also found to have early thoracic spine and early to moderate mid and lower cervical spine degenerative disc disease.  Private treatment records reflect the Veteran sought treatment from a chiropractor for ongoing complaints of pain in his low back, neck and mid back.  An October 2012 VA treatment record notes the Veteran has a history of low back pain and left scapula pain, as well as occasional right hip pain, for which he uses Aleve.  

In December 2013, the Veteran was afforded a VA examination for his claimed back condition.  He was diagnosed with degenerative disc disease of the lumbar spine with a date of diagnosis of 2013.  The examiner noted the Veteran's reports of driving an armored personnel carrier while in service in Vietnam when he hit a land mine which destroyed the vehicle and turned it on its side.  The Veteran reported being thrown from his seat and suffering a sore back from this event.  He also reported having back problems since leaving the military.  He denied any other trauma to his back.  The examiner noted that the Veteran's medical records are silent for any back injuries.

The VA examiner opined that the Veteran's claimed back condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that the Veteran's service medical records were silent for back problems, adding that "one would expect if his back was injured" in an armored personnel carrier accident while in service, then there would be some mention or treatment for this incident in service.  The examiner noted the Veteran's complaints of back pain for which he uses Aleve.  The examiner also noted that the Veteran's medical records do not note an etiology for his back pain.  The examiner stated that spasms elicited on range of motion testing appeared to be more of a subacute issue than one that occurred more than 40 years ago.   The examiner concluded that it was more likely that the Veteran's back pain was due to degenerative changes over time from lifting, carrying and shoveling. 

The Board finds the December 2013 VA examiner's opinion is entitled to great probative weight.  This opinion was provided following examination of the Veteran and a review of the claims file.  The examiner addressed the Veteran's assertion as to the origin of the disability (and his report of continued back pain), and provided a detailed rationale for the conclusion reached based on the record and the examination findings.  Monzingo v. Shinseki, 26 Vet. App. 97 (2012).  

While the Veteran's claims file does contain a January 2015 statement from a private chiropractor which opines that his lumbar spine condition, diagnosed as moderately advanced L2-L3 degenerative disc disease and moderate degeneration throughout the remaining lumbar spine, was related to injuries sustained while in the military.  However, the statement does not provide any rationale explaining how the chiropractor arrived at this conclusion.  Further, while the chiropractor states he has treated the Veteran since January 2003, primarily for low back pain and thoracic spine pain, there is no indication in the statement that the chiropractor has reviewed the Veteran's claims file prior to offering his opinion.  As such, the January 2015 private chiropractor's conclusory opinion  is afforded less probative weight than the December 2013 VA examiner's opinion.  See Bloom v. West, 12 Vet. App. 185 (1999).  

The Board finds that service connection for the Veteran's back disability is not warranted on either a direct or presumptive basis.  The preponderance of the evidence weighs against a finding that the Veteran's back condition arose during active service.  There is also no evidence revealing arthritis of the lumbar spine during the one-year presumptive period following his discharge from active duty.  

Since degenerative arthritis is a chronic condition, a nexus to service may be shown by chronicity at the time or continuity of symptomatology.  38 C.F.R. § 3.303.  However, the Veteran's service treatment records do not establish a combination of manifestations sufficient to identify the disease entity of arthritis.  There is no diagnosis of arthritis during service.  In addition, the probative evidence of record does not establish continuity of symptomatology for degenerative arthritis in lieu of medical nexus.  

The Board acknowledges the Veteran's belief that his current lumbar spine condition is related to his military service.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, as a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter, such as an etiological relationship between any current disability and military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Further, the Veteran's assertions of continuity of symptoms of back pain that began in service are contradicted by the contemporaneous medical evidence of record, namely the September 1971 separation examination which showed normal clinical findings for the Veteran's spine.  Further, the Veteran's May 1971 Report of Medical History notes that he specifically denied a history of back trouble of any kind.  As such, the Veteran's statements are afforded little probative weight.
  
In sum, the Board finds that the preponderance of the evidence is against the Veteran's claim seeking service connection for degenerative disc disease of the lumbar spine.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).








ORDER

Entitlement to service connection for degenerative disc disease of the lumbar spine is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


